            Case 1:20-cv-01708-EGS Document 22 Filed 02/09/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


 Cube Infrastructure Fund SICAV, Cube
 Infrastructure Managers S.A., Cube Energy
 S.C.A. (now Cube Energy S.à.r.l.), Demeter
 Partners S.A., and Demeter 2 FPCI,
                                                     Hon. Emmet G. Sullivan
                               Plaintiffs,           Civil Action No. 1:20-cv-01708-EGS

                        v.                           ORAL ARGUMENT REQUESTED

 The Kingdom of Spain,

                               Defendant.


     PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF
   IN RESPONSE TO THE EUROPEAN COMMISSION’S AMICUS CURIAE BRIEF

       Plaintiffs Cube Infrastructure Fund SICAV, Cube Infrastructure Managers S.A., Cube

Energy S.C.A. (now Cube Energy S.à.r.l.), Demeter Partners S.A., and Demeter 2 (“Plaintiffs”),

respectfully move pursuant to LCvR 7(o)(2) for leave to submit a supplemental brief of no more

than 25 pages in response to the amicus brief filed by the European Commission (“EC”) in support

of Defendant The Kingdom of Spain’s (“Spain”) Motion to Dismiss the Complaint or Stay the

Proceeding. Dkt. No. 20. Plaintiffs propose to file their response on or before Monday, February

15, 2021.

       The EC’s amicus brief introduces new arguments upon which Spain did not rely in its

Motion to Dismiss and which Petitioners have not yet had the opportunity to address. In similarly-

situated award enforcement cases in which the EC has submitted an amicus brief in support of

Spain, courts have consistently permitted a response by the award creditor. See, e.g., October 21,

2019 Order, Novenergia II – Energy & Environment (SCA) v. Kingdom of Spain, No. 1:18-cv-

01148 (TSC) (granting Petitioner’s request to respond to the EC’s Amicus); April 1, 2019 Order,
         Case 1:20-cv-01708-EGS Document 22 Filed 02/09/21 Page 2 of 2




Eiser Infrastructure Ltd. & Energia Solar Luxembourg S.A.R.L., v. Kingdom of Spain, No. 1:18-

cv-01686 (CKK) (D.D.C.) (same); May 8, 2019 Order, Foresight Luxembourg Solar S.A.R.L. et

al, v. Kingdom of Spain, No. 1:19-cv-03171 (ER) (S.D.N.Y.) (same). Plaintiffs respectfully

request the same opportunity in this case.

       For the foregoing reasons, Plaintiffs respectfully ask this Court to grant them leave to file

a supplemental brief of no more than 25 pages in response to the EC’s amicus brief by Monday,

February 15, 2021. Pursuant to Local Civil Rule 7(m), counsel for Plaintiffs has conferred with

counsel for Spain. Spain does not oppose Plaintiffs’ request. Plaintiffs also solicited the EC’s

view with respect to this motion; the EC takes no position with respect to this request.

Dated: February 9, 2021
       New York, New York

                                              Respectfully submitted,


                                                     /s/ James E. Berger
                                              James E. Berger (D.C. Bar 481408)
                                              Charlene C. Sun (D.C. Bar 1027854)
                                              Erin Collins (NY0359)

                                              KING & SPALDING LLP
                                              1185 Avenue of the Americas
                                              New York, NY 10036-4003
                                              Tel: (212) 556-2100
                                              Fax: (212) 556-2222
                                              jberger@kslaw.com
                                              csun@kslaw.com
                                              ecollins@kslaw.com

                                              Attorneys for Plaintiffs




                                                 2
